DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because fig. 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 8, 9, 10, 15A, 15B, 15C, and 15D appear to be color photographs or 3D renderings which make it difficult to ascertain the details of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 19, 25 – 27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,220,376 (hereinafter Ohashi).
Regarding claim 1, Ohashi discloses a faucet spout (F2) for delivering water comprising an arm (3) extending from an upstream portion (31) to a downstream portion (34), the arm defining a longitudinal axis extending between the upstream portion and the downstream portion (note annotated fig. below), a passageway disposed in the arm and including an inlet (31d) configured to receive water from a water source, the inlet extending substantially parallel to the longitudinal axis, a plurality of baffles (32, 344) disposed in the passageway and defining a tortuous flow path in the passageway, and an outlet (343) disposed substantially perpendicularly to the longitudinal axis, the outlet configured to receive water from the passageway and deliver water from the faucet spout.

    PNG
    media_image1.png
    275
    854
    media_image1.png
    Greyscale

Regarding claim 2, the plurality of baffles (32, 344) comprises a first baffle (32) having a first shape, and a second baffle (344) having a second shape, the second shape being different than the first shape (fig. 10).
Regarding claim 3, the plurality of baffles (32, 344) comprises a plurality of first baffles (321) each having a first shape, and a plurality of second baffles (344) having a second shape different from the first shape.
Regarding claim 4, at least some of the plurality of baffles (321, 344) comprise a common shape (fig. 10) (the plurality of baffles 321 are the same shape, and the plurality of baffles 344 are the same shape).
Regarding 5, the plurality of baffles comprises a first baffle (321) of a first size, and a second baffle (344) of a second size, the second size being bigger than the first size (fig. 9, 10 show the height of baffles 344 as being larger than a height of baffles 321).
Regarding claim 6, the plurality of baffles comprises at least one baffle (321) disposed at the upstream portion and an outlet baffle (344) disposed at the downstream portion (fig. 9).
Regarding claim 7, Ohashi discloses a faucet spout (F2) for delivering water comprising a passageway having an inlet portion (31) configured to receive water from a water source and 
Regarding claim 8, the plurality of baffles (32, 344) comprises a plurality of first baffles (321) each having a first shape, and a plurality of second baffles (344) having a second shape different from the first shape.
Regarding claim 9, at least some of the plurality of baffles (321, 344) comprise a common shape (fig. 10) (the plurality of baffles 321 are the same shape, and the plurality of baffles 344 are the same shape).
Regarding claim 10, the plurality of baffles comprises a first baffle (321) of a first size, and a second baffle (344) of a second size, the second size being bigger than the first size (fig. 9, 10 show the height of baffles 344 as being larger than a height of baffles 321).
Regarding claim 11, the plurality of baffles (344) are elongated in a transverse direction substantially perpendicular to the longitudinal axis (fig. 10).
Regarding claim 12, wherein the plurality of baffles comprises: a first baffle having a first upstream end and a first downstream end; and a second baffle having a second upstream end and a second downstream end, the second upstream end being offset from the first upstream end in a transverse direction and toward the outlet, the transverse direction being substantially perpendicular to the longitudinal axis (note annotated fig. below).

    PNG
    media_image2.png
    469
    357
    media_image2.png
    Greyscale

Regarding claim 13, wherein the plurality of baffles further comprises: a third baffle having a third upstream end and a third downstream end, the third upstream end being offset from the second upstream end in the transverse direction and toward the outlet (note annotated fig. above regarding claim 12).
Regarding claim 14, wherein the first upstream end, the second upstream end, and the third upstream end are offset according to a linear function (note annotated fig. above regarding claim 12).
Regarding claim 15, there is a flow director (341) disposed in the passageway, the flow director comprising an external surface carrying the plurality of baffles (344).
Regarding claim 16, the flow director comprises a plurality of internal channels defining the tortuous path together with the plurality of baffles (fig. 12).
Regarding claim 17, Ohashi discloses a faucet spout (F2) for delivering water, comprising: a passageway having an inlet portion (31d) configured to receive water from a water source and an outlet portion (34) configured to receive water from the inlet portion; a longitudinal axis extending between the inlet portion and the outlet portion (note annotated fig. above regarding claim 1); an outlet (343) disposed substantially perpendicularly to the longitudinal axis, the outlet configured to receive water from the passageway and deliver water from the faucet spout; a flow director (341) disposed in the passageway and defining a tortuous flow path in the passageway (fig. 12), the tortuous flow path comprising: a first segment in which water flows away from the outlet (note annotated fig. below) and a second segment in which water is received from the first segment and water flows toward the outlet (note annotated fig. below).

    PNG
    media_image3.png
    307
    283
    media_image3.png
    Greyscale

Regarding claim 18, the flow director comprises a plurality of baffles (344) that define the first segment of the tortuous path.
Regarding claim 19, the plurality of baffles are elongated in a transverse direction substantially perpendicular to the longitudinal axis (fig. 10).
Regarding claim 25, wherein the plurality of baffles comprises: a first baffle having a first upstream end and a first downstream end; and a second baffle having a second upstream end and a second downstream end, the second upstream end being offset from the first upstream end in a transverse direction and toward the outlet, the transverse direction being substantially perpendicular to the longitudinal axis, and the plurality of baffles further comprises: a third baffle having a third upstream end and a third downstream end, the third upstream end being offset from the second upstream end in the transverse direction and toward the outlet (note annotated fig. above regarding claim 12).
Regarding claim 26, wherein the first upstream end, the second upstream end, and the third upstream end are offset according to a linear function (note annotated fig. above regarding claim 12).
Regarding claim 27, the flow director (341) comprises an external surface carrying the plurality of baffles (344) (fig. 10).
Regarding claim 29, the flow director further comprises a plurality of internal channels, the plurality of internal channels defining the second segment of the tortuous path (note annotated fig. above regarding claim 17).
Allowable Subject Matter
Claims 20 – 24, 28, and 30 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 8,573,258 shows a significant but unclaimed feature of the outlet located in a longitudinal sidewall of the faucet body (see fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754